DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the claimed constructs directed to a recombinant HIV-1 envelope polypeptide comprising amino acids 25-648 of SEQ ID NO: 483, or amino acids 25-648 of SEQ ID NO: 491.  
SEQ ID NO: 483 is 648 amino acids in length.  It is referred to by Applicant as CH838.3.D0949.10.17CHIM.6R.SOSIP.664V4.1.  The sequence is defined in Figure 41C.  It comprises a human CD5 leader sequence, a chimeric sequence of amino acids from HIV-1 strain BG505 including the start of gp41, and a portion of envelope from HIV-1 strain CH848.3.D0949.10.17 with v4.1 mutations E64K and A316W (see specification, paragraph [0038]).  SOSIP.664V4.1 refers to an intermolecular disulfide bond (SOS) linking gp120 and gp41, and a point substitution (I559P, or “IP”), a truncation at residue 664, and mutations E64K and A316W (v4.1 mutations).  SEQ ID NO: 491 is 648 amino acids in length.  It is referred to by Applicant as CH838.3.D0949.10.17chim.6R.DS.SOSIP.664.  “DS” refers to disulfide stabilized by two mutations 201C and 433C.
De Taeye et al. (Cell, 2015, 163:1702-1715) discloses HIV-1 Env trimers, BG505 SOSIP.664 with added stabilizing mutations E64K and A316W in v4.1 (see Table 1).  Kwon et al. (Nature Structural and Molecular Biology, 2015, 22:522-531) discloses HIV-1 Env trimers, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/STACY B CHEN/Primary Examiner, Art Unit 1648